To compel respondents to place the names of the People’s Party candidates for Associate Justice of the Supreme Court and Regent of the University, at the approaching spring election, upon the official ballot.
Granted, without costs, April 1, 1897.
The People’s Party Convention met and resolved to unite with the Democratic and Union Silver Parties in the nomination of candidates and did so unite. Twenty-eight delegates to the People’s Party convention opposed the union, met, selected a chairman and nominated a ticket. The petitions were entertained by the Supreme Court because of the fact that the election occurs within a few days.